                         Case 1:15-cr-00333-LTS Document 173 Filed 01/15/21 Page 1 of 4
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                      Southern District of                          New York
                                                     )
             UNITED STATES OF AMERICA                )                              JUDGMENT IN A CRIMINAL CASE
                        v.                           )
                  ANDREI TYURIN                      )
                                                                                    Case Number:           01:S4 15crim333-04 (LTS)
                                                     )
                                                     )                              USM Number:            86107-054
                                                     )
                                                     )                              Florian Miedel, Esq.
                                                     )                              Defendant’s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        One (1), Two (2), Eight (8) and Nine (9).

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended              Count
18 USC 371                       Conspiracy to commit computer hacking.                                     7/2015               One (1)

18 USC 1343 and 2                Wire fraud.                                                                7/2015               Two (2)

18 USC 371                       Conspiracy to violate the Unlawful Internet Gambling Enforcement           7/2015               Eight (8)
                                 Act.
18 USC 1349                      Conspiracy to commit wire fraud and bank fraud.                            7/2015               Nine (9)

       The defendant is sentenced as provided in pages 2 through                4          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
X Count(s)      and any underlying indictment(s)        G is      X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         January 7, 2021
                                                                         Date of Imposition of Judgment



                                                                         /s/ Laura Taylor Swain
                                                                         Signature of Judge



                                                                         Laura Taylor Swain, U.S.D.J.
                                                                         Name and Title of Judge


                                                                         January 11, 2021
                                                                         Date
                         Case 1:15-cr-00333-LTS Document 173 Filed 01/15/21 Page 2 of 4
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of   4
 DEFENDANT:                    ANDREI TYURIN
 CASE NUMBER:                  01:S4 15crim333-04 (LTS)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

       60 months as to each of Counts One (1) and Eight (8) and 144 months as to each of Counts Two (2) and Nine (9), to run
                          concurrently, for a total of 144 months. No term of supervised release to follow.


      X The court makes the following recommendations to the Bureau of Prisons:
          that the defendant be credited with pre-extradition time spent in custody in the Republic of Georgia from 12/12/2017 to
          9/7/2018, against this sentence.



      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                   G a.m.      G p.m.         on                                              .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                            .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                         Case
AO 245B (Rev. 02/18) Judgment in a1:15-cr-00333-LTS
                                  Criminal Case                Document          173 Filed 01/15/21 Page 3 of 4
                                      Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page     3      of       4
DEFENDANT:                         ANDREI TYURIN
CASE NUMBER:                       01:S4 15crim333-04 (LTS)
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                     JVTA Assessment*                 Fine                    Restitution
TOTALS             $ 400.00                     $                                $                         $ TBD


X    The determination of restitution is deferred until   4/6/2021    . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                           Restitution Ordered                 Priority or Percentage




TOTALS                               $                                       $


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      G the interest requirement is waived for the           G fine      G restitution.
      G the interest requirement for the            G fine      G    restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                         Case
AO 245B (Rev. 02/18) Judgment in a1:15-cr-00333-LTS
                                  Criminal Case                Document       173 Filed 01/15/21 Page 4 of 4
                                      Sheet 6 — Schedule of Payments

                                                                                                             Judgment — Page       4     of           4
DEFENDANT:                 ANDREI TYURIN
CASE NUMBER:               01:S4 15crim333-04 (LTS)

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     X Lump sum payment of $           400.00                due immediately, balance due

           G     not later than                                   , or
           G     in accordance with   G C,       G D,        G E, or          G F below; or
B     G Payment to begin immediately (may be combined with                 G C,         G D, or      G F below); or
C     G Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                               (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.



G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
X     The defendant shall forfeit the defendant’s interest in the following property to the United States:
      Defendant is to forfeit to the United States $19,214,956.00 as specified in the Consent Order of Forfeiture, which represents the proceeds
      of the defendant’s criminal activity.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
